UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 333-173537 Commission File Number MONTALVO SPIRITS, INC. (Exact name of registrant as specified in its charter) Nevada 27-4004890 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5301 N. Commerce Ave, Suite F, Moorpark, California 93021 (Address of principal executive offices) (Zip Code) 818-266-9286 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes [X] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of November 13, 2013, the Registrant had 68,145,012 shares of common stock issued and outstanding. Table of Contents PART I-FINANCIAL INFORMATION Item 1. Financial Statement. 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 10 Item 4. Controls and Procedures. 11 PART II—OTHER INFORMATION 12 Item 1. Legal Proceedings. 12 Item 1A. Risk Factors. 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 12 Item 3. Defaults Upon Senior Securities. 12 Item 4. Mine Safety Disclosures. 12 Item 5. Other Information. 12 Item 6. Exhibits. 12 SIGNATURES 1 PART I-FINANCIAL INFORMATION Item 1. Financial Statements. MONTALVO SPIRITS, INC. (formerly known as Advanced Cloud Storage, Inc.) (A development stage company) FINANCIAL STATEMENTS September 30, 2013 (Unaudited) BALANCE SHEETS 3 STATEMENTS OF OPERATIONS 4 STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) 5 STATEMENTS OF CASH FLOWS 6 NOTES TO AUDITED FINANCIAL STATEMENTS 7 2 Montalvo Spirits, Inc. (A Development Stage Company) Consolidated Balance Sheets September 30, 2013 March 31, 2013 (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable - Subscription receivable - Inventories Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued liabilites $ $ Advance from stockholder Note payable - Current maturities of notes payable - related parties Total Current Liabilities LONG-TERM LIABILITIES Notes payable - related parties, net of current maturities Total Liabilities STOCKHOLDERS' DEFICIT Preferred stock par value $0.001: 10,000,000 shares authirozied; none issued or outstanding - - Common stock par value $0.001: 300,000,000 shares authorized; 68,025,012 and 67,112,512 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 3 Montalvo Spirits, Inc. (A Development Stage Company) Consolidated Statements of Operations For the Three Months Ended September 30, 2013 For the Three Months Ended September 30, 2012 For the Six Months Ended September 30, 2013 For the Six Months Ended September 30, 2012 For the Period from April 4, 2011 (inception) through September 30, 2013 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Unaudited) SALES $ COST OF GOODS SOLD GROSS MARGIN $ $ $ OPERATING EXPENSES Selling expense Salaries and wages - Officers Consulting fees General and administrative Total Operating Expenses LOSS FROM OPERATIONS ) OTHER (INCOME) EXPENSE Financing expense - - Interest expense Total Other (Income) Expense LOSS BEFORE INCOME TAX PROVISION ) Income tax provision - NET LOSS $ ) $ ) $ ) $ ) $ ) Net Loss per Common Share - Basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding - Basic and diluted The accompanying notes are an integral part of these financial statements. 4 Montalvo Spirits, Inc. (A Development Stage Company) Consolidated Statement of Stockholders' Equity (Deficit) For the Period from April 4, 2011 (inception) through September 30, 2013 (Unaudited) Additional Stock Deficit Accumulated Total Common stock par value $0.001 Paid-In Subscription during the Stockholders' Number of Shares Amount Capital Receivable Development Stage Equity (Deficit) Balance at March 31, 2012 $ $ ) $
